Judge John
concurring in the result in part, dissenting in part.
I concur in the result of that portion of the majority opinion reversing the trial court’s finding of contempt with respect to the question, “Well, isn’t it true in the past you owed some New York boys money for drugs?” However, I believe it was proper to hold Mark Merritt Jones (Jones) in contempt for refusing to answer the question, “[i]sn’t it true that you have got a reputation yourself for robbing drug dealers,” and respectfully dissent from reversal of the trial court’s action in that regard.
The majority, conceding that having a reputation for criminal activity is violative of no criminal statute, does not attempt to base its holding upon the theory that Jones’ response to the question at issue would either have supported a criminal conviction or “fumish[ed] a link in the chain of evidence” against him in a criminal prosecution. Instead, although accurately stating the responsibility for deciding whether an actual potential for incrimination exists rests with the trial court, Trust Co., 42 N.C. App. at 339, 256 S.E.2d at 502, the majority appears to find the perception of the witness, rather than the determination of the court, to be controlling (“it was reasonable for Mr. Jones to believe that his answer to the question... ‘could be used against him in a criminal prosecution’ ”). I disagree with such reliance upon the witness’ subjective belief. “The witness is not exonerated from answering merely because he declares that in so doing he would incriminate himself — his say-so does not of itself establish the hazard of incrimination. It is for the court to say whether his silence is justified.' . . .” Hoffman v. United States, 341 U.S. 479, 486, 95 L.Ed. 1118, 1124 (1951). Further, I find no basis for the able and experienced trial judge to have perceived the existence of a “real danger,” Trust Co., 42 N.C. App. at 339, 256 S.E.2d at 502, as opposed to a “remote and speculative danger,” Zicarelli v. Investigation Comm’n, 406 U.S. at 478, *70232 L.Ed.2d. at 240, for self-incrimination by Jones in the event of an affirmative answer.
The majority correctly writes that in order to sustain the privilege, the incriminating tendency of an answer must be evident “ ‘from the implications of the question and in the setting in which it is asked.’ ” Upon examination of the nature and setting of the question at issue, it appears that evidence of an affirmative response by Jones would under nearly all circumstances be inadmissible, and hence have no incriminating effect or tendency, in any subsequent criminal prosecution against him.
Rule 404 of the North Carolina Rules of Evidence prohibits introduction of evidence concerning a defendant’s character to show conformity with the crime charged. N.C. Gen. Stat. § 8C-1, Rule 404(a) (1992). The sole pertinent exception to this general prohibition is occasioned by a defendant’s introduction of a relevant “good” character trait; in that event, the prosecution may rebut with evidence of a countervailing “bad” character trait, N.C. Gen. Stat. § 8C-1, Rule 404(a)(1) (1992), that is directed at the specific “good” character trait offered by the defendant. State v. Lynch, 334 N.C. 402, 411, 432 S.E.2d 349, 353 (1993).
Accordingly, any testimony by Jones at the trial below that he indeed had a reputation for “robbing drug dealers” would be inadmissible in the prosecution’s case-in-chief during any subsequent trial against him. Such evidence might be admissible only if the prosecution elected to present rebuttal evidence of this “bad” character trait to counter evidence of the corresponding “good” character trait of not having that reputation, should defendant have elected to present such evidence, and which rebuttal evidence of the prosecution the trial judge determined was relevant and further determined was not unfairly prejudicial under N.C.R. Evid. 401 and 403.
Moreover, contrary to the majority’s assertion, I do not believe such evidence could be used to impeach Jones’ credibility pursuant to Rule 608(a) if he elected to testify in his own behalf at such trial. Under the Rule, credibility may be attacked only with reputation evidence for truthfulness or untruthfulness. N.C. Gen. Stat. § 8C-1, Rule 608(a)(1) (1992).
In sum, neither the record sub judice nor the testimony presented at the voir dire below suggest any reasonable basis for the trial court to discern the potential occurrence of any of the eventualities, much less all, which might lead to the introduction of evidence defendant *703had a “reputation for robbing drug dealers” at some subsequent criminal prosecution. For it to have done so would have been rank speculation as opposed to determination of a “real danger” of incrimination.
I therefore vote to affirm the finding of Jones in contempt based upon his refusal to answer the question concerning his reputation for “robbing drug dealers.”